A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
 
Note that claims 5 and 7 are no longer further limiting of the invention in claim 1.  While these claims are currently withdrawn from consideration the Examiner suggests that applicants amend and/or cancel these claims in response to this action to avoid this issue in the event that these claims are considered once/if the claims under considera-tion are deemed allowable.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al.
	This rejection is maintained from the previous office action.  The Examiner recog-nizes that she indicated the amendment would overcome this rejection in the advisory action, upon further consideration this rejection is maintained.  This is explained below.
	Koh et al. teach a polyorganosiloxane having the units of Formula (1) and (2) as found in paragraph 7 and having double bonds at each terminal end.  See formula 1d in paragraph 14 which teaches a divalent group that corresponds to the claimed A in the Z3 group.  Note that D can be sulfonyl (paragraph 15) which results in a formula meeting the claimed Z3 as formula A-iii.  See for instance that the moiety of Formula 2 can be specifically represented by 2a as shown in paragraph 40.  This meets the general repeating “m” unit. 
	The Examiner draws specific attention to working examples such as Synthesis Example 4.  This teaches the hydrosilylation reaction between divinyl benzene and an SiH terminated trisiloxane.  This results in a siloxane having “m” repeating units in which 3 is specifically disclosed by Koh et al. such that one having ordinary skill in the art would have immediately envisioned and thus anticipated the claimed polymer.  
	As this applies to the newly amended claims in which both Z1 and Z2 cannot both be R16-A-R17- please note the following.  As applicants are aware, the structure shown in claim 1 is a two-dimensional representation of a three-dimensional silicone polymer.  Thus while the Z groups are shown as “terminal”, in fact each of Z1, R1 and R2 or Z2, R11 and R12 are comparable terminal groups.  With this in mind note that claimed terminal R groups can be a C6-20 monovalent aromatic group containing a hetero atom.  
	Considering the siloxane referenced above in which a divinyl diphenyl sulfone reactant is used, this would correspond to one terminal Z group having the R16-A-R17- group and one terminal R group having a vinyl terminated diphenyl sulfone group which is embraced by a C6-20 monovalent aromatic group containing a hetero atom.  That is, referring again to the siloxane in Synthesis Example 4, the methyl groups could be a terminal Z or R group while the vinyl diphenyl sulfone residue could be both R groups or one R group and one Z group.  
	In this manner the polymer in claims 1 to 3, 6 and 8 are anticipated.  Since the polymer in Koh et al. is the same as that claimed, the properties inherently associated with the polymers will likewise be the same.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  As such, while Koh et al. do not specifically refer to the composition as being thermally conductive, this would appear to be a property necessarily present in the siloxane polymer thereof.  Applicants’ remarks state that the polymer in Koh et al. is heat resistant but this does not preclude the polymer from being thermally conductive.

	For claims 9 and 10 see paragraph 69.  Note that this specifically teaches a light emitting diode.
	For claim 11, note that this product is defined solely by the polymer therein such that Koh et al., which anticipate the polymer, will likewise anticipate this claim.
	For claim 12 please note that many of these products can be met solely by the presence of the polymer of claim 1.

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Koh et al.
	Kim et al. teach a hybrid siloxane polymer in which units as found in paragraph 6 are present, having terminal double bonds at the end.  The preferred groups shown in paragraph 36 meet the requirements of the terminal Z and R groups shown in the poly-mer of formula (I) as a vinyl group is a monovalent hydrocarbon group.  See Chemical Formula e in paragraph 4 which shows a structure comparable to formula (I) in which the “n” value of 1 to 500 overlaps to a significant extent with the combined total of x+y of 1 to 400.  Furthermore the molecular weight range found in paragraph 40 embraces a total number of repeating units that would overlap with the claimed “m” range such that one having ordinary skill in the art would have found a corresponding “m” value within the claimed range to have been obvious.
	Additionally note the siloxanes formed in the working examples such as Synthesis Example 2.  While this does not show the claimed Z3 group it does show x+y and m values that fall within the claimed range.
3 group attached directly to the Si atom rather than having a divalent R19 group as claimed.
	Koh et al. teach a similar siloxane having the same utility as that of Kim et al.  In Koh et al. diphenyl sulfonyl groups can be attached either directly to the Si atom, such as found in Kim et al., or through a divalent group such as claimed.  See for instance Chemical Formula 1D in paragraph 14 and note that L7 and L8 can be either a single bond or a divalent group as claimed.  This suggests the functional equivalence of such linkages.
	From this one having ordinary skill in the art would have found the presence of a divalent R19 group as claimed in the siloxane of Kim et al. to have been obvious over the teachings in Koh et al. with the expectation of obtaining useful, predictable and compar-able results.  In this manner the siloxane of formula (I) is rendered obvious.
	With regard to the requirement that the polymer be thermally conductive the Examiner notes that the combination of Kim et al. and Koh et al. suggest the same poly-mer as claimed.  As such the same properties would be expected to inevitably result as that of the claimed siloxane.  Note too that it is the presence of the diphenyl sulphone units that provide the thermal conductivity to the siloxane such that this property would be expected to be present in the polymer of Kim et al. which possesses the same diphenyl sulphone groups.  Applicants’ remarks state that the polymer in Koh et al. is heat resistant but this does not preclude the polymer from being thermally conductive
	For claims 2 and 3 note that the A group is not required in the claimed siloxane.
	For claim 6 note that this is the Z group found in both Kim et al. and Koh et al.

	For claims 9 and 10 see paragraph 63 of Kim et al.  Note that this specifically teaches a light emitting diode.
	For claim 11, note that this product is defined solely by the polymer therein such that the combination as detailed above will likewise meet this claim.
	For claim 12 please note that many of these products can be met solely by the presence of the polymer of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/23/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765